Per Curiam.
In December, 1907, the appellant, Western Union Telegraph Company, leased for a period of years one of its wires' running from San Francisco to Bellingham, together with its necessary equipment, to the United Press, an association having for its business the collection and dissemination of news. The contract of lease contained a number of conditions, among which were the following: the exclusive use of the wire was granted only for certain hours of the day, the remainder of the time it was to be subject to use by the telegraph company for its general business; the telegraph company was to keep the wife and its equipment in repair, and if for any cause the same became out of repair so as to be *602incapable of transmitting messages, to furnish another equipped wire during the time of such incapacity; the news company was to furnish at its own expense the necessary operators to take care of the news company’s business and the necessary office room, giving the telegraph company’s office force access thereto for the purpose of inspection; it was expressly provided that the operators so employed should be satisfactory to the telegraph company and subject to its established rules and regulations; and that for a violation of any part of the agreement, the telegraph company had the power to terminate the same upon ten dajrs’ notice.
Among the patrons of the United Press was the Bellingham Herald, a newspaper published at Bellingham, Washington. In the publishing rooms of this paper the news company established an office, and the telegraph company connected the leased wire therewith by extending a loop thereto from its main office at Bellingham, and the respondent O’Brien was employed by the United Press as an operator for the office in the Herald’s rooms. He worked but a short time, however, until his employment was made known to the telegraph company’s officers, who immediately requested his discharge on the ground that he was not satisfactory to the company. The request was granted after some correspondence, and the respondent was afterwards refused employment in other newspaper offices receiving news over the wires of the telegraph company.
The respondent was employed in the Herald office after the contract between the news company and the telegraph company had been entered into and after its terms had been made known to him. His contract of employment called for no fixed term, and he was subject to be discharged at any time at the will of' the news company. His work at the Herald office, however, was satisfactory to the news company — in fact it is conceded that he is a skilled operator with ample experience — and he was discharged solely because the telegraph .company required it. After his discharge and after he had *603been refused employment in other offices controlled by the appellant, he brought the present action against it to recover in damages, alleging that the appellant’s acts in procuring his discharge from the employment secured, and refusing to permit him to be employed elsewhere in offices which it controlled were malicious, wrongful and illegal, and were done with the intent to injure him. Issue was taken upon.the allegations of the complaint, and a trial had before the court sitting with a jury-
During the progress of the trial the court charged the jury to the effect that if they found that the telegraph company acted wilfully and maliciously in procuring the discharge of the respondent, and in preventing him from procuring employment in the other offices over which it had control, then they might find in his favor in such damages as in their judgment he had suffered thereby, not exceeding the amount claimed in the complaint. The jury entered a verdict in his favor for the sum of $1,200. A judgment was entered thereon, from which this appeal is prosecuted.
We are of the opinion that the judgment is erroneous. The property which the respondent was employed to operate was the property of the appellant, and, under all authority, it was competent for the appellant on leasing it to make it a condition of the contract that no one should be employed to operate it who was not satisfactory to the appellant. And having pojver to make this a condition of the lease, it has the right to enforce it, without laying itself liable in damages to any one. It matters not what its motives may be in any given case. These are not to be inquired into. Since the right is absolute it may exercise it at its pleasure, without the duty of giving reasons or otherwise explaining its conduct.
But it is suggested that the appellant’s acts in the particular case were in violation of the statute against blacklisting. Rem. & Bal. Code, § 6565. An examination of that statute, however, will show that it has no reference to the right of a person to object to the employment of another where the *604other is required to use the objector’s property. It was intended to prevent the wilful and malicious attempts by one person to prevent another from obtaining any employment of any kind. Here the appellant did not object to the respondent working for persons or companies where he was not compelled to use the appellant’s property. On the contrary, there was not only no evidence that it had ever interfered in such a case, but the record shows affirmatively that it had no desire to do so; it objected merely to the respondent’s being employed where he would have access to the wires which the appellant owned. In so doing it acted within its rights and incurred no liability thereby.
The judgment appealed from is reversed, and remanded with instructions to dismiss the action.
Morris, J., took no part.